NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DERRIUS LAMAR COX,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D18-4718
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Derrius Lamar Cox, pro se.



PER CURIAM.

              Affirmed. See Davis v. State, 223 So. 3d 1106, 1108-09 (Fla. 5th DCA

2017) (holding that when a defendant has reached the age of majority at the time he or

she violates community control, the defendant is not entitled to be sentenced after the

violation under the juvenile sentencing statutes).




CASANUEVA, KELLY, and SALARIO, JJ., Concur.